Citation Nr: 1510993	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  06-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial schedular rating for degenerative joint disease of the right shoulder (formerly status post Putti-Platt repair surgery of the right shoulder with residual partial fusion and osteoarthritis) in excess of 10 percent prior to July 12, 2010.

2.  Entitlement to an initial schedular rating for degenerative joint disease of the right shoulder in excess of 20 percent from July 12, 2010, through October 2, 2011


3.  Entitlement to an initial schedular rating for degenerative joint disease of the right shoulder in excess of 30 percent beginning October 3, 2011. 

4.  Entitlement to an extra-schedular rating for degenerative joint disease of the right shoulder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1968 to October 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for recurrent dislocations of the right shoulder and for post-surgical right shoulder disability with residual partial fusion and osteoarthritis.  The RO assigned initial ratings of 20 percent (for recurrent dislocations) and 10 percent (for osteoarthritis) from April 14, 2004.  

In November 2005, the Veteran testified during a hearing before RO personnel; a transcript of the hearing is of record.  

In a December 2005 rating decision, the RO severed service connection for dislocations of the right shoulder, effective February 28, 2006.  The Veteran did not timely appeal this decision and it is now final. 

In May 2009, the Board denied an initial disability rating in excess of 20 percent for recurrent dislocations of the right shoulder, for the period from April 14, 2004, through February 27, 2006, and remanded the claim for an initial rating in excess of 10 percent for status post Putti-Platt repair surgery of the right shoulder with residual partial fusion and osteoarthritis for further action, to include additional development of the evidence and for consideration of a higher rating on an extra-schedular basis. 

A January 2011 rating decision increased the rating for status post Putti-Platt repair surgery of the right shoulder with residual partial fusion and osteoarthritis to 20 percent, effective July 12, 2010.  

This case was before the Board in May 2011 when it was remanded for additional development.

A May 2014 rating decision re-characterized the Veteran's right shoulder disability as degenerative joint disease of the right shoulder and granted a 30 percent rating, effective October 3, 2011.  

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.  The VBMS file includes a February 2015 Informal Hearing Presentation.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The issue of entitlement to an extra-schedular rating for degenerative joint disease of the right shoulder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  For the entire period from April 14, 2004, through July 12, 2010, degenerative joint disease of the right shoulder approximated limitation of the right arm to approximately shoulder level; limitation of right arm motion to midway between the side and shoulder level or guarding of movement at the shoulder level were not shown.

2.  For the entire period from July 12, 2010, through October 2, 2011, degenerative joint disease of the right shoulder approximated limitation of the right arm to approximately shoulder level; limitation of right arm motion to midway between the side and shoulder level, guarding of movement at the shoulder level, or impairment of the humerus were not shown.

3.  For the period beginning October 3, 2011, degenerative joint disease of the right shoulder has been manifested by no more than intermediate ankylosis between favorable and unfavorable.  Unfavorable ankylosis with abduction limited to 25 degrees, nonunion, or fibrous union are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for degenerative arthritis of the right shoulder have been met for the period from  April 14, 2004, through July 12, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5200, 5201, 5202 (2014).

2.  The criteria for a rating in excess of 20 percent from July 12, 2010, through October 2, 2011, for degenerative joint disease of the right shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.7, 4.71a, Diagnostic Codes 5010, 5200, 5201, 5202, 5203 (2014). 

3.  The criteria for a rating of 40 percent, but no higher, for degenerative arthritis of the right shoulder have been met for the period beginning October 3, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5200, 5202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA must inform the claimant and his/her representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has also held that 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."  The timing requirement enunciated in Pelegrini applies equally to the initial rating and effective date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In any event, however, this appeal arises from the initial staged ratings assigned with award of service connection.  The statutory scheme contemplates that, once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Here, the Veteran is exercising his right to appeal the staged ratings assigned.  A January 2006 statement of the case (SOC) properly provided the Veteran with notice of the criteria for rating shoulder disabilities, and further notice on the downstream issue of an initial increased rating, including of what the evidence showed, and why the current rating was assigned.  The Veteran has had opportunity to respond.  He is not prejudiced by this process.  Notably, he does not allege that notice in this case was less than adequate or that he has been prejudiced by any notice deficiency. 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's service treatment records (STRs) and pertinent medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate, adequate, and thorough VA examinations.  As directed by the May 2011 Board remand, a VA examination was provided in April 2014 so as to ascertain the severity of the Veteran's right shoulder disability.  The examination (along with April 2014 and May 2014 addendum opinions) included the requested opinion.  The Board thus finds that there has been substantial compliance with its remand directives for this issues.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, VA has complied with its duty to assist the Veteran. 

II.  Factual Background and Analysis

 Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the provisions of Diagnostic Code 5200 pertaining to scapulohumeral articulation ankylosis, a 30 percent evaluation is warranted for favorable ankylosis of the major upper extremity when abduction is possible to 60 degrees and the individual can reach his or her mouth and head.  A 40 percent evaluation is provided for intermediate ankylosis between favorable and unfavorable of the major upper extremity, and a 50 percent evaluation is provided for unfavorable ankylosis of the major upper extremity when abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, limitation of motion of the major arm at shoulder level each warrant a 20 percent evaluation.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent evaluation.  Limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for the major arm, a 20 percent rating is warranted for other impairment of the humerus, recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent rating is assigned for recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion (false flail joint) of the humerus.  An 80 percent rating is warranted for loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under the provisions of Diagnostic Code 5203, for the major and minor arm, nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Normal ranges of shoulder motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  38 C.F.R. § 4.71 , Plate I. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 .

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file and VVA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

STRs note that the Veteran sustained an injury that resulted in surgical repair of his right shoulder in April 1969.  STRs note that the Veteran is right-handed and thus his service-connected right shoulder disability affects his major or dominant side. 

Post-service, private medical records show acute onset of right shoulder pain with limitation of motion in June 1992.  X-ray studies revealed osteophytes at the humeral head.

A January 2004 private magnetic resonance imaging (MRI) study revealed advanced post-surgical right shoulder disability with residual partial fusion and osteoarthritis of the glenohumeral joint.  

A June 2004 VA examination report notes the Veteran's complaints of worsening right (major) shoulder pain.  The Veteran said that he had not dislocated his right shoulder since military service.  X-rays studies revealed moderate osteoarthritis.  Examination revealed no objective evidence of pain, effusion, edema, or instability.  Range of motion of the right shoulder was: flexion to 80 degrees; abduction to 70 degrees; and internal and external rotation to 0 degrees.  Pain was noted at the end of all movement.  After five repetitions, pain, weakness, fatigue and lack of endurance increased.  Range of motion was decreased by 15 degrees.  

An April 2005 private medical record notes findings of limitation of motion with increased pain in the scapula.  Arthritis was noted to be progressing with increased pain.

At the November 2005 hearing, the Veteran testified that he had constant pain in his right shoulder with limitation of motion.  He denied receiving any current medical treatment for his right shoulder disability.

A July 2010 VA examination report notes the Veteran's complaints of right shoulder pain.  Range of motion testing revealed: shoulder flexion 0 to 80 degrees; shoulder abduction 0 to 90 degrees; shoulder external rotation 0 to 30 degrees; and shoulder internal rotation 0 to 15 degrees.  There was no change with repeated use.  X-ray studies revealed severe end-stage arthritis.

An October 2011 VA examination report notes range of motion of: flexion to 70 degrees; and abduction to 30 degrees.  The Veteran was not able to perform range of motion measurements after repetitive use because of pain and weakness.  The examiner noted findings of less movement than normal, weakened movement, excess fatigability, pain on movement, pain on palpation, and guarding for your right shoulder.  The examiner stated that there was ankylosis of the glenohumeral articulation.  Specifically, abduction was limited to between 60 and 25 degrees.  No other impairment of the clavicle or scapula (including malunion, nonunion) was present.  X-ray studies revealed arthritis but no other humeral head abnormalities.  

The Veteran did not respond to 2010 and 2011 requests for outstanding treatment records.

An April 2014 VA examination report notes the Veteran's complaints of constant shoulder pain, even at rest.  Range of motion testing revealed: flexion to 80 degrees without pain; abduction to 40 degrees without pain.  After three repetitions, flexion measured 70 degrees and abduction measured 40 degrees.  The examiner noted guarding of all arm movements.  The examiner stated that there was ankylosis of the glenohumeral articulation.  Specifically, abduction was limited to between 60 and 25 degrees.  In a May 2014 addendum, the examiner reiterated that there was some minimal movement of the abduction of the shoulder, up to 40 degrees.



April 14, 2004 through July 12, 2010

For the period from April 14, 2004, through July 12, 2010, service-connected degenerative joint disease of the right shoulder is evaluated as 10 percent disabling under Diagnostic Code 5010-5202.  

As noted above, the June 2004 VA examiner indicated that the Veteran had right shoulder abduction of 70 degrees and right shoulder flexion of 80 degrees.  In the Board's view, this finding, when considered in light of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), essentially results in the limitation of the right arm to approximately shoulder level.  As such, a rating of 20 percent for right shoulder disability is warranted for this period under Diagnostic Code 5201.

In order to receive a rating in excess of 20 percent the Veteran's right shoulder would have to demonstrate, under Diagnostic Code 5201, limitation of right arm motion to midway between the side and shoulder level.  However, such was not shown.  Diagnostic Codes 5200 and 5202 are not for application because, as noted above, the pathology required by such codes-ankylosis of the scapulohumeral articulation; flail shoulder; false flail joint; fibrous union of the humerus; or recurrent dislocation of the humerus at the scapulohumeral joint -is not shown.

Moreover, Diagnostic Code 5203 not for consideration here.  As noted above, the Veteran was in receipt of a 20 percent rating for right shoulder dislocations beginning April 14, 2004, until service connection for this disability was severed effective February 28, 2006.  Again, this issue was not appealed and is not for consideration herein.  

From July 12, 2010, through October 2, 2011

For the period from July 12, 2010, through October 2, 2011, service-connected degenerative joint disease of the right shoulder is evaluated as 20 percent disabling.  

Based on the foregoing medical evidence, the Board finds that the objective medical evidence does not show that the Veteran's right shoulder disability has been manifested by symptomatology that more nearly approximates the criteria for a higher rating at any point during this period.  As an initial matter, there is no evidence to show ankylosis (i.e., a complete lack of motion in the joint), flail shoulder, nonunion, or recurrent dislocation.   Furthermore, the evidence on examination in July 2010 demonstrates that, while the Veteran has limitation of motion of his right shoulder due to pain, it is not so limited as to rise to the level contemplated by the next higher, 30 percent rating.  That requires that motion be limited midway between the side and shoulder level, or 45 degrees of elevation (flexion) or abduction.  However, on examination, the Veteran demonstrated forward elevation (flexion) of 80 degrees and abduction of 90 degrees.  These levels of limitation still far exceed that required for the higher rating. 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently-assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  Although it was noted in the record that the Veteran exhibited pain on motion and some limitation of motion due to pain, these findings have already been taken into consideration in the assignment of the current 20 percent rating.

In summary, the evidentiary record does not show that at any time during the appeal period the right shoulder disability has involved manifestations warranting a schedular rating in excess of 20 percent.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  See Fenderson, supra; 38 U.S.C.A. § 5107(b).

Beginning October 3, 2011

For the period beginning October 3, 2011, the Veteran's degenerative joint disease of the right shoulder was assigned a 30 percent schedular rating.  

As noted above, the 2011 and 2014 VA examiners indicated that the Veteran had ankylosis of the glenohumeral articulation with abduction was limited to between 60 and 25 degrees.  This finding essentially results in intermediate ankylosis between favorable and unfavorable.  In the Board's view, this finding warrants a 40 percent rating under Diagnostic Code 5200.

In order to receive a rating in excess of 40 percent the Veteran's right shoulder would have to demonstrate, under Diagnostic Code 5200, unfavorable ankylosis when abduction is limited to 25 degrees from the side.  However, such was not shown on examination in 2011 or 2014.  

Furthermore, as fibrous union, false flail joint and flail shoulder have not been shown, a rating in excess of 40 percent is not warranted under Diagnostic Code 5202.

Diagnostic Codes 5201 and 5203 do not provide ratings in excess of 40 percent, and therefore are not for application.


ORDER

An initial schedular rating of 20 percent (but no higher) for degenerative joint disease of the right shoulder for the period from April 14, 2004, through July 11, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial schedular rating for degenerative joint disease of the right shoulder in excess of 20 percent from July 12, 2010, through October 3, 2011, is denied.

An initial schedular rating of 40 percent (but no higher) for degenerative joint disease of the right shoulder for the period beginning October 3, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.




REMAND

In the May 2011 remand, the Board instructed the AOJ (in pertinent part) to consider whether the Veteran is entitled to the assignment of an extra-schedular rating for his service-connected right shoulder disability.  Specifically, the AOJ was to provide the Veteran with the required VCAA notice for this issue and adjudicate the issue.  The Board finds that the requested development was not completed.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that the AOJ failed to follow the Board's remand instructions, the Board finds no alternative to this further remand.  On remand, notice to the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should include an explanation as to the information or evidence needed to establish an extra-schedular disability rating.  See 38 C.F.R. § 3.321(b).  He should also be notified that evidence that may substantiate his claim could include, but not be limited to, employment records referring to job loss or poor job performance stemming from his service-connected right femur fracture; statements from any current or former employer, coworkers, health care providers, family, and friends who have observed the effects of the right femur fracture on his ability to function successfully in an office work environment. Depending upon the Veteran's response, any and all assistance due him must then be provided by VA.  Thereafter, the AOJ should adjudicate the extra-schedular issue.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing for the purpose of notifying him of the information and evidence needed to substantiate his claim for an extra-schedular evaluation for degenerative joint disease of the right shoulder.  Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should include an explanation as to the information or evidence needed to establish an extra-schedular disability rating.  38 C.F.R. § 3.321(b).  The Veteran should also be notified that evidence that may substantiate his claim could include, but not be limited to, employment records referring to job loss or poor job performance stemming from his service-connected right shoulder disability; statements from any current or former employer, coworkers, health care providers, family, and friends who have observed the effects of the right shoulder disability on his ability to function successfully in a work environment. 

Depending upon the Veteran's response, any and all assistance due him must then be provided by VA. 

2.  Thereafter, undertake any further development warranted based on the responses to the development sought above. 

3.  Then adjudicate the matter of whether referral of the claim for higher initial rating for the Veteran's service-connected degenerative joint disease of the right shoulder for extra-schedular consideration is indicated. 

If the determination is favorable to the Veteran, proceed with the referral to either the Under Secretary for Benefits or to the Director of Compensation and Pension. 

If the determination is adverse, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


